Mr. Justice Wilkin, dissenting. Mr. Justice Carter: I do not concur in the opinion of the court in this case. The first count of the declaration alleged the negligence of the defendant in furnishing and keeping in its track in its freight yards an unsafe frog, which was in a defective and dangerous condition. The amended count set up in addition, in apt words, the negligence of the defendant in suffering a pile of ashes or cinders to be and remain near this defective and dangerous frog, over which pile of ashes or cinders the plaintiff stumbled and caught his foot in the frog, and while using due care was injured, etc. The transaction set up in both counts was the same, and I cannot see that the amended count charged a new cause of action. It merely re-stated, with an additional charge of negligence, the same cause of action. Had the plaintiff recovered under the declaration as it originally stood, no one would claim that in a new action and under a declaration the same as the amended count he could recover again. Both causes of action being the same, judgment in one would bar the other. Texas and Pacific Railway Co. v. Cox, 145 CT. S. 593, was a case quite similar to this, yet it was held that the amended count or petition did not state a new cause of action.